Citation Nr: 1451414	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-33 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for disequilibrium with impaired hearing.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for disequilibrium with impaired hearing, including as secondary to service-connected residuals of a cervical spine injury with degenerative changes and/or a sinus disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), depression, and a chronic adjustment disorder.

6.  Entitlement to service connection for a sinus disorder, to include allergic rhinitis.

7.  Entitlement to service connection for an eye disorder, claimed as blurred vision, to include as secondary to service-connected residuals of a cervical spine injury with degenerative changes and/or a sinus disorder.

8.  Entitlement to service connection for a dental disability for compensation purposes, to include as secondary to an acquired psychiatric disorder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation of a mental health condition, due to discontinuance of acupuncture treatment and a failure to diagnose. 

11.  Entitlement to an increased rating for residuals of a cervical spine injury with degenerative changes, currently rated at 20 percent disabling.

12.  Entitlement to an increased rating for degenerative arthritis of the right hand, status post fracture, right middle finger, currently rated at 10 percent disabling.

13.  Entitlement to an increased rating for right ankle strain, currently rated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth LaVan , Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO's). 

A June 2008 rating decision of the Cleveland, Ohio RO denied service connection for a sinus disorder, an eye disorder, and a dental condition; declined to reopen service connection claims for headaches and disequilibrium; and denied a TDIU.

That decision additionally denied service connection for depression.  However, in a previous April 2005 rating decision, the Portland, Oregon RO denied the Veteran's August 2004 claim of entitlement to service connection for a psychiatric disorder claimed as PTSD.  The evidence of record at the time of the August 2004 decision showed that the Veteran was diagnosed as having psychiatric disorders, including an adjustment disorder with mixed anxiety and a depressed mood, a bipolar disorder, depression, mood disorder versus PTSD, etc.  The Veteran submitted a notice of disagreement regarding this decision in April 2005.  A statement of the case (SOC) continuing to deny his claim was issued in September 2008, after he filed a service connection claim for depression in February 2007.  In this regard, the Board notes that United States Court of Appeals for Veterans Claims (Court/CAVC) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that in light of the fact a claimant generally is not competent to provide a medical diagnosis, a claim for service connection for PTSD constituted a generalized claim for benefits based on a mental disorder where the evidence showed that the claimant did not have PTSD but suffered from a different mental disorder).  Thus, pursuant to the holding in Clemons, the Board finds that it is more appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, as reflected on the title page.  Accordingly, the Board finds that the Veteran has been actively pursuing his claim for an acquired psychiatric disorder since his initial claim in August 2004.  See 38 C.F.R. § 20.302 (2014); 38 C.F.R. § 3.156(b) (2014); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the April 2005 rating decision denying service connection for a psychiatric disorder is not final and remains on appeal.  

Moreover, the record reflects various diagnostic impressions, including depressive disorder, generalized anxiety disorder, depersonalization disorder, bipolar disorder, mood disorder not otherwise specified (NOS), chronic adjustment disorder, and panic disorder with agoraphobia.  These diagnoses are, as discussed, encompassed by his claim.  See Clemons, 23 Vet. App. at 5-6.  

In July 2012, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing), concerning the issues of entitlement to service connection for a psychiatric disorder, a sinus disorder, an eye disorder, a dental condition, headaches, and disequilibrium, as well as the issue of entitlement to a TDIU.  A transcript of that hearing is of record.  The record was held open for 60 days following the hearing to allow the Veteran to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  In September 2012 the Veteran's representative requested an additional extension of another 30 days.  Later that month, additional evidence was submitted and the Veteran's representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014).  Thus, the Board will consider such evidence in the adjudication of this appeal.  

The Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for aggravation of a mental health condition, due to discontinuance of acupuncture treatment and failure to diagnose, was denied in a March 2012 decision of the Winston-Salem, North Carolina RO.  The Veteran had requested a videoconference hearing before the Board with respect to this issue, but he withdrew the request in July 2014.

As concerning his claims of entitlement to increased ratings for his service-connected residuals of a cervical spine injury with degenerative changes, degenerative arthritis of the right hand, and right ankle strain, the Veteran initiated an appeal of the Decatur, Georgia RO's June 2009 rating decision denying these increased rating claims, but the RO did not address these claims in a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board has added these claims as questions on appeal and discusses them below.

In October 2014, the Veteran submitted additional medical evidence pertinent to several claims currently on appeal, including concerning the propriety of the overpayment and his entitlement to a TDIU.  This evidence was not accompanied by a waiver of review by the AOJ.  See 38 C.F.R. § 20.1304 (2014).  However, as these claims are being remanded for other development, the AOJ will have the opportunity to review this evidence on remand.

Review of the Virtual VA and VBMS paperless claims processing systems reveals additional records pertinent to the present appeal.  

The Board notes that a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  While the RO has adjudicated the claim for service connection for a dental condition, the record does not indicate that a claim for service connection for a dental disorder, for purposes of VA outpatient dental treatment, has been adjudicated.  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center (VAMC) adjudicates the claim for outpatient treatment.  The claim for service connection for a dental disorder, for purposes of VA outpatient dental treatment, is referred to the AOJ for additional referral to the appropriate VAMC.

The issues of entitlement to service connection for disequilibrium with hearing impairment on the merits, as well as the remaining claims of entitlement to service connection for sinus disorder, an eye disorder, and a dental condition; entitlement to a TDIU; and entitlement to increased ratings for service-connected residuals of a cervical spine injury with degenerative changes, degenerative arthritis of the right hand, and right ankle strain are addressed in the remand portion of this decision and are remanded to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed April 2005 decision, the RO denied service connection for headaches and disequilibrium.

2.  The evidence added to the record since the April 2005 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for service connection for headaches and disequilibrium.  

3.  The Veteran's headaches had their onset during his active service.

4.  The Veteran's acquired psychiatric disorder had its onset during his active service.  

5.  The grant of entitlement to service connection for acquired psychiatric disorder renders moot the claim for entitlement to VA compensation benefits for an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1151.



CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for headaches and disequilibrium is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented to reopen the claims of service connection for headaches and disequilibrium.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for the establishment of service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for the establishment of service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The claim for entitlement to VA compensation benefits for an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1151 is moot.  38 U.S.C.A. §§ 1110, 1131, 1151 (West 2002); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In this decision, the Board grants service connection for an acquired psychiatric disorder, reopens and grants service connection for headaches on the merits, and reopens service connection for disequilibrium with hearing impairment on the basis of new and material evidence being received and remands this issue on the merits, in addition to other claims on appeal.  Aside from the issues addressed in the remand section below, this award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  

In addition, the claim for entitlement to VA compensation benefits for an acquired psychiatric disorder under the provisions of 38 U.S.C.A. § 1151 is moot; therefore, the duty to notify and assist is not applicable.  See 38 C.F.R. § 3.159(d).

II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claims for headaches and disequilibrium with impaired hearing.  For the following reasons, the Board finds that reopening is warranted. 

Service connection for headaches and disequilibrium (claimed as muffled sounds, equilibrium affecting the ears), was denied on the merits in an April 2005 rating decision.  A letter dated that same month notified the Veteran of the decision and of his appellate rights, in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal as to these issues.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the April 2005 rating decision; the evidence on which the reopening of these claims is based is not dated until several years later, as shown below. See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, these rating decisions are final, and new and material evidence is therefore required to reopen the claims.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 20.1103 (2014). 

New and material evidence has been received concerning the issues of entitlement to service connection for headaches and disequilibrium in the form of more recent VA treatment records (including a December 2008 VA primary care physician note stating that his headaches derive from his cervical neck injury and an August 2006 primary care attending note reflecting problems with equilibrium since the 1990's), and the Veteran's July 2012 hearing testimony (describing his history of headaches, which he claimed began at the time of his in-service neck injury, and of dizziness, which he also attributed to his neck injury or his sinus problems).  At the time of the May 2007 rating decision, evidence linking his claimed disorders with an in-service event or injury was not of record.  Accordingly, this medical evidence and testimony relates to an unestablished fact necessary to reopen the claims, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.

III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, VA law permits an award of service connection on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


A.  Headaches

The Veteran has claimed entitlement to service connection for headaches, as on either a direct basis, as related to his active service, or a secondary basis, as due to his service-connected residuals of a cervical spine injury with degenerative changes.  He claims that his headaches began in service after injuring his cervical spine.  See 38 C.F.R. § 3.303, Davidson, 581 F.3d 1313.  In the alternative, he claims that his service-connected residuals of a cervical spine injury caused or aggravated his headaches.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 448.

The evidence in this case supports the Veteran's claim on a direct basis.  Specifically, service treatment records show the Veteran complained of headaches in service, and, on his January 1994 Report of Medical History at separation, his examiner noted the Veteran's complaints of a neck injury during service, after which he suffered headaches.

Post-service treatment records show the Veteran continues to experience headaches.  Additionally, he competently testified at his July 2012 Board hearing that the headaches began in service and have continued since that time.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds his testimony to be credible, as it is supported by post-service VA and private treatment records which attribute his headaches to his cervical spine disorder, and therefore, to the underlying injury.  See, e.g., March 1994 VA Back Examination Report (noting that the Veteran's daily, sometimes severe headaches are attributable to his neck injury); December 2008 VA Primary Care Physician Note (stating that his headaches derive from his cervical neck injury); May 2012 Coastal Internal Medicine Office Visit Record (attributing his headaches to his cervical spine disorder).  See also Baldwin v. West, 13 Vet. App. 1 (1999).

Accordingly, the Board finds that the evidence for and against the claim is at least in equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  Therefore, the benefit of the doubt must be resolved in favor of the Veteran and entitlement to service connection for headaches is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

B.  Acquired Psychiatric Disorder

The Veteran additionally contends that his current psychiatric disorder is related to his active service.  Specifically, he maintains that his current psychiatric symptomatology, including anxiety, sleep impairment, restlessness, depression, intrusive thoughts, disturbances in motivation and mood, and increased irritability, first manifested during active service and have continued since that time.  See 38 C.F.R. §§ 3.303; Davidson, 581 F.3d 1313.  

The medical evidence of record reflects multiple psychological diagnostic impressions, including depressive disorder, generalized anxiety disorder, depersonalization disorder, bipolar disorder, mood disorder not otherwise specified (NOS), chronic adjustment disorder, mood disorder versus PTSD, and panic disorder with agoraphobia.

The Veteran's service treatment records contain documented evidence of problems with anxiety, stress management, insomnia, and depression.  Specifically, a November 1988 primary care clinic note reflects complaints of insomnia related to stress and notes an impression of "situational disorder."  A subsequent November 1988 mental health clinic consultation reflects a diagnosis of "Adjustment Disorder with Mixed Emotional Feelings."  Additionally, the Veteran reported suffering from insomnia and depression on his May 1992 Report of Medical History.  

At his June 2012 hearing, the Veteran testified that he experienced progressively worsening psychiatric symptoms including depression and anxiety, during his active service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (A Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  He additionally asserted that he currently exhibits the same psychiatric symptomatology, including disturbances in motivation and mood, increased irritability, and anxiety, and that he has experienced these symptoms without interruption since his active duty service.  See Layno, 6 Vet. App. at 470.  As the alleged symptoms are lay-observable, the Board accepts as competent the Veteran's assertion regarding his in-service symptomatology.  See Jandreau, 492 F.3d at 1377; see also see also Buchanan, 451 F.3d at 1337.  Additionally, as noted, his assertions regarding this are supported by contemporaneous treatment records evidencing the onset of psychological symptoms during his active service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Thus, the Board finds his statements and testimony regarding the in-service onset of his psychiatric symptomatology to be both competent and credible.  Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007); see Baldwin, 13 Vet. App. 1.  

The Veteran has thus credibly reported the onset of his psychiatric symptoms during his active service.  There is no competent medical evidence of record refuting this assertion.  Rather, post-service VA psychiatric treatment has consistently related his psychiatric symptomatology to his active service.  See March 2002 VA Psychiatry Care Management Note (discussing the Veteran's psychiatric problems arising during service); April 2007 Mental Health Intake Note (noting depression concerning his military service); January 2010 Mental Health Outpatient Note (reflecting a history of depression dating back to the Veteran's active duty service).

Accordingly, the overall weight of the evidence supports a link between the Veteran's current acquired psychiatric disorder and his period of service.  Therefore, service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.
III.  Compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder

As an alternative theory of entitlement to service connection for an acquired psychiatric disorder, the Veteran contends that VA compensation benefits are warranted under 38 U.S.C.A. § 1151.

In light of the grant of benefits stated above, the Veteran's 38 U.S.C.A. § 1151 claim is rendered moot.  As entitlement to service connection for an acquired psychiatric disorder is granted herein, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151; nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  VA is only required to consider an appellant's claim under the provisions of 38 U.S.C.A. § 1151 if the appellant's claim for service connection is denied under 38 U.S.C.A. § 1110.  See, e.g., Timberlake, 14 Vet. App. at 134-35; Moffitt v. Brown, 10 Vet. App. 214, 224 (1997); Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994).  In light of the grant of service connection for an acquired psychiatric disorder, the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 is moot, and the claim is dismissed.

ORDER

New and material evidence having been received, the issue of entitlement to service connection for disequilibrium with hearing impairment is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the issue of entitlement to service connection for headaches is reopened.

Entitlement to service connection for headaches is granted.

Entitlement to service connection for an acquired psychiatric disorder is granted.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an acquired psychiatric disorder is dismissed.

REMAND

Unfortunately, the remaining claims on appeal must be remanded.  While the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2014).

Although the Board has reopened the Veteran's claim of entitlement to service connection for disequilibrium with hearing impairment, still further development must be pursued in order to appropriately adjudicate his claim.  In this regard the Veteran has claimed service connection on a secondary basis, asserting that his disequilibrium was caused or aggravated by his service-connected cervical spine disorder and/or his claimed sinus disorder, and noting that it began around the time of his injury during service and has continued since.  See July 2012 Board Hearing Testimony.  VA treatment records reflect his continued complaints of dizziness.  See, e.g., September 2004 VA Clinical Note (attributing his disequilibrium to "eustachian tube dysfunction"); August 2009 VA Mental Health Outpatient Note (linking his dizziness to medication taken for his acquired psychiatric disorder).  And although he has been afforded VA examinations concerning previous claims, those examinations did not specifically address his claimed disequilibrium.  Accordingly, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed disequilibrium with hearing impairment.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that an examination is required when (1) there is evidence of a current disability, (2) evidence of an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case).

As concerning his claims of entitlement to service connection for a sinus disorder including  allergic rhinitis, and an eye disorder manifested by blurred vision, the Board notes that no VA examination has yet been provided for these claimed disorders.  Given that the Veteran has competently reported his current symptomatology and the onset of his claimed disorders, and considering VA treatment records documenting his current allergic rhinitis and complaints of blurred vision, see, e.g., August 2009 VA Mental Health Outpatient Note (noting his complaints of blurred vision); March 2010 Primary Care Physician Note (reflecting that the Veteran is currently undergoing VA treatment for allergic rhinitis), the Board finds that a VA examination is necessary to assist in determining the nature and etiology of the Veteran's claimed sinus and eye disorders.  See McLendon, 20 Vet. App. at 81; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding his claim of entitlement to service connection for a dental condition, including as secondary to his psychiatric disorder, a VA examination is also warranted.  Preliminarily, as noted in the introduction, a claim for service connection of a dental disorder is generally considered to be a claim for VA outpatient dental treatment as well as for compensation purposes.  Mays v. Brown, 5 Vet. App. 302 (1993).  And in this case, the Veteran has indicated his desire to pursue claims for both VA outpatient dental treatment, which claim the Board referred to the AOJ, and also service connection for compensation purposes.  Under current VA regulations, compensation is available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2014).  

The Veteran testified that he has a number of dental issues, including specifically cracked and missing teeth, in particular as a result of his now-service-connected psychiatric disorder.  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  The loss of the alveolar process as a result of periodontal disease, however, is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913; see also 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  In addition, to be compensable, the lost masticatory surface for any tooth cannot be restorable by suitable prosthesis.  Id.

The Veteran has not yet been afforded a dental examination in connection with his claim/appeal, and there is not sufficient medical evidence of record documenting the nature and extent of the Veteran's claimed dental condition to allow the Board to resolve the medical question.  See 38 C.F.R. § 3.159(c)(4).  For these reasons, the Board finds that a VA dental examination is warranted.  See McLendon, 20 Vet. App. at 81

The Veteran should also be provided another opportunity to identify any relevant private treatment records pertaining to the disabilities on appeal, and to furnish VA with the necessary authorization to request private treatment records on his behalf or to submit these records himself.  Additionally, as mentioned, any recent VA treatment records should be obtained as it is apparent that the Veteran has undergone continued VA treatment throughout the pendency of this appeal.  See September 2014 Letter from Randy L. Warren, VA Psychiatrist, Myrtle Beach, South Carolina (stating that he has provided treatment to the Veteran as recently as July 2014).

Moreover, the Veteran maintains that he received psychiatric and other medical treatment at the Superior, Wisconsin VA medical center (Twin Ports) from 1995 through 1999.  See, e.g., February 2007 Veteran Statement (noting the Superior Wisconsin Clinic missing documents "going back to 1995").  However, only records dated in September 1999 were associated with the file.  See Twin Ports CBOC Medical Records Dated September 1999.  And no formal finding of unavailability of the prior records was made.  Therefore, on remand, the RO should again attempt to obtain these additional missing records.  

As concerning his claims of entitlement to increased ratings for his service-connected degenerative arthritis of the right hand, residuals of a cervical spine injury with degenerative changes, and right ankle strain, in October 2009, the Veteran disagreed with the ratings assigned in the June 2009 rating decision, which, in pertinent part, granted an increased 10 percent rating for the Veteran's degenerative arthritis of the right hand, denied a rating in excess of 20 percent for his cervical spine disorder, and denied a rating in excess of 10 percent for his right ankle strain.  Accordingly, the Veteran has initiated the appellate review process of the June 2009 decision, and a statement of the case (SOC) must be issued.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2014); see also Manlincon, 12 Vet. App. 238.  

Finally, the issue of entitlement to TDIU is dependent on the outcome of these claims, as the assignment of ratings to the claims granted herein, as well as any potential grant of the remanded issues, could result in a higher overall disability rating.  See 38 C.F.R. § 4.16(a) (2014); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for headaches and an acquired psychiatric disorder.

2.  Ask the Veteran to identify all recent sources of medical treatment or evaluation he has received for his claimed sinus disorder, disequilibrium with hearing impairment, eye disorder, and dental condition, and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

3.  Obtain any recent outstanding VA treatment records dated since December 2011 and associate them with the claims file (preferably the Virtual File).

A specific request should be made for treatment records from the Superior, Wisconsin VAMC (including the Twin Ports CBOC), dated from January 1994 to September 1999, as well as all psychiatric records from the VA Medical Center in Myrtle Beach, South Carolina.

4.  After completing the above development, schedule the Veteran for appropriate VA examination(s) concerning his claimed disequilibrium with hearing impairment, blurred vision, and sinus disorder.  The Veteran's physical claims files, Virtual VA and VBMS electronic claims file, and a complete copy of this REMAND, must be made available to, and reviewed by, the designated examiner(s).  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner(s) should identify all current disabilities concerning disequilibrium with hearing impairment, blurred vision, and sinus problems found to be present.  The examiner is asked to provide the following opinions:  

a)  As concerning his claim of sinus problems, to include allergic rhinitis, state whether it is at least as likely as not (50 percent or greater probability) that any identified disorder affecting the sinuses had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing this opinion, please specifically address the Veteran's contention that his sinus symptomatology first manifested within a year of his January 1994 discharge from active service.

b)  As concerning his claims of disequilibrium with hearing impairment and blurred vision state whether it is at least as likely as not (50 percent or greater probability) that any disorder involving blurred vision and/or disequilibrium with hearing impairment had its clinical onset during active service or is related to any in-service disease, event, or injury, to specifically include his November 1993 neck injury.

c)  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current disorder involving blurred vision and/or disequilibrium with hearing impairment was either (i) caused by, or (ii) aggravated by a service-connected disability (including specifically his acquired psychiatric disorder, headaches, and cervical spine disorder).  

In providing these opinions, please specifically address the Veteran's contention that his service-connected neck disability caused or contributed to his disequilibrium and blurred vision.  

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached, taking into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptomatology.

5.  Schedule the Veteran for a VA dental examination.  The Veteran's physical claims files, Virtual VA and VBMS electronic claims file, and a complete copy of this REMAND, must be made available to and reviewed by the dentist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented dental history and assertions.  All appropriate tests and studies should be performed, including x-rays, and all clinical findings should be reported in detail.

The dentist should provide a detailed overview of the Veteran's mouth, to include documenting missing teeth, existing dental restorations, and outstanding issues.

After a full examination and review of the claims file, the dentist should provide the following opinions:

a)  Identify all current dental disorders, specifically to include any missing teeth, listed by tooth number, and any abnormality(ies) of the mouth.  

Specify whether there is chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, temporomandibular articulation or limited jaw motion, loss of the ramus, loss of the condyloid process, loss of the hard palate, loss of the maxilla, or malunion or nonunion of the maxilla (as contemplated by 38 C.F.R. § 4.150).

b)  For any diagnosed disorder, state whether it is at least as likely as not (50 percent or greater probability) that such disorder (1) had its clinical onset during active service or is related to any in-service disease, event, or injury; or (2) was either (a) caused by, or (b) aggravated by a service-connected disability (including specifically his acquired psychiatric disorder).

A complete rationale must be provided for any opinion.  All lay and medical evidence of record should be considered.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the report and explain why a non-speculative opinion cannot be offered.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, taking into account the Veteran's reports of his history, any reported in-service injuries, exposures, or events, and his current symptomatology.

6.  Determine whether a VA examination is necessary concerning the claim for a TDIU, and if so, schedule the Veteran for an appropriate VA examination.

7.  Issue a statement of the case to the Veteran addressing the matters of entitlement to increased ratings for his service-connected degenerative arthritis of the right hand, residuals of a cervical spine injury with degenerative changes, and right ankle strain.  The Veteran must be advised of the time limit for filing a substantive appeal.  See 38 C.F.R. § 20.302(b).  Then, only if an appeal is timely perfected, these issues are to be returned to the Board for further appellate consideration, if otherwise in order.

8.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  Finally, after completing the above actions and any other development that may be warranted, readjudicate the claims on appeal based on the additional evidence of record.  If any of the benefits remain denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


